


110 HRES 1036 EH: Providing for consideration of the

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1036
		In the House of Representatives, U.
		  S.,
		
			March 12, 2008
		
		RESOLUTION
		Providing for consideration of the
		  concurrent resolution (H. Con. Res. 312) revising the congressional budget for
		  the United States Government for fiscal year 2008, establishing the
		  congressional budget for the United States Government for fiscal year 2009, and
		  setting forth appropriate budgetary levels for fiscal years 2010 through
		  2013.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the concurrent resolution (H. Con. Res. 312)
			 revising the congressional budget for the United States Government for fiscal
			 year 2008, establishing the congressional budget for the United States
			 Government for fiscal year 2009, and setting forth appropriate budgetary levels
			 for fiscal years 2010 through 2013. The first reading of the concurrent
			 resolution shall be dispensed with. All points of order against consideration
			 of the concurrent resolution are waived. General debate shall not exceed four
			 hours, with three hours confined to the congressional budget equally divided
			 and controlled by the chairman and ranking minority member of the Committee on
			 the Budget and one hour on the subject of economic goals and policies equally
			 divided and controlled by Representative Maloney of New York and Representative
			 Saxton of New Jersey or their designees. After general debate the concurrent
			 resolution shall be considered for amendment under the five-minute rule. The
			 concurrent resolution shall be considered as read. No amendment shall be in
			 order except those printed in the report of the Committee on Rules accompanying
			 this resolution. Each amendment may be offered only in the order printed in the
			 report, may be offered only by a Member designated in the report, shall be
			 considered as read, shall be debatable for the time specified in the report
			 equally divided and controlled by a proponent and an opponent, and shall not be
			 subject to amendment. All points of order against the amendments printed in the
			 report are waived except that the adoption of an amendment in the nature of a
			 substitute shall constitute the conclusion of consideration of the concurrent
			 resolution for amendment. After the conclusion of consideration of the
			 concurrent resolution for amendment, the Committee shall rise and report the
			 concurrent resolution to the House with such amendment as may have been
			 adopted. The previous question shall be considered as ordered on the concurrent
			 resolution and amendments thereto to final adoption without intervening motion
			 except amendments offered by the chairman of the Committee on the Budget
			 pursuant to section 305(a)(5) of the Congressional Budget Act of 1974 to
			 achieve mathematical consistency. The concurrent resolution shall not be
			 subject to a demand for division of the question of its adoption.
		2.After a motion that
			 the Committee rise has been rejected on a legislative day, the Chair may
			 entertain another such motion on that day only if offered by the chairman of
			 the Committee on the Budget or the Majority Leader or a designee. After a
			 motion to strike out the resolving words of the concurrent resolution (as
			 described in clause 9 of rule XVIII) has been rejected, the Chair may not
			 entertain another such motion during further consideration of the concurrent
			 resolution.
		3.During consideration
			 in the House of House Concurrent Resolution 312 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the concurrent resolution to such time as may be
			 designated by the Speaker.
		4.After adoption of
			 House Concurrent Resolution 312, it shall be in order to take from the
			 Speaker's table Senate Concurrent Resolution 70 and to consider the Senate
			 concurrent resolution in the House. All points of order against the Senate
			 concurrent resolution and against its consideration are waived. It shall be in
			 order to move to strike all after the resolving clause of the Senate concurrent
			 resolution and to insert in lieu thereof the provisions of House Concurrent
			 Resolution 312 as adopted by the House. All points of order against that motion
			 are waived.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
